DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Previous rejections are withdrawn in view of the filed terminal disclaimer, which has been approved by the office on February 8, 2022.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed February 8, 2022 with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 103 rejections of claims 1-7 and 9-20 have been withdrawn. 

Allowable Subject Matter
4.	Applicant has canceled claim 8.  
5.	Claims 1-7 and 9-20 are allowed.
6.	Claims 1-7 and 9-20 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ciasulli (US Pat. Pub. 2016/0153806) fails to anticipate or render obvious a monitoring system for data collection in an industrial refining environment, the system comprising: wherein the data acquisition circuit is further structured to broadcast a location of the haptic user device and to wirelessly transmit the signal indicating the 
Claim 16 is allowed because the closest prior art, Ciasulli (US Pat. Pub. 2016/0153806) fails to anticipate or render obvious a computer-implemented method for data collection in an industrial refining environment, the method comprising: broadcasting a location of the haptic user device and wirelessly transmitting the signal indicating the occurrence of the anomalous condition in the industrial refining environment, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/22/2022